                     IN THE UNITED STATES DISTRICT COURT 
                        FOR THE DISTRICT OF NEW MEXICO 
 
DAVID MICHAEL MCPHERSON, 
 
     Plaintiff,                                                         
 
v.                                                 Civ. No. 18‐191 WJ/GBW 
 
RICK MARTINEZ, et al., 
 
     Defendants. 
 
                          
                 PRO SE PRISONER CASE MANAGEMENT ORDER 
 
     THIS MATTER is before the Court sua sponte.  The Court has received and 

docketed the Petition for Writ of Habeas Corpus filed pro se by Petitioner David 

Michael McPherson.  Doc. 1.  Petitioner shall include the case number, CV 18‐00191 

WJ/GBW, on all papers filed in this proceeding.   

       Petitioner must comply with the Rules Governing Section 2254 Cases and the 

Federal Rules of Civil Procedure, the Local Rules of this Court, and any Order of the 

Court.  Failure to comply with the Rules or Court Orders may result in dismissal of this 

case or other sanctions.  Fed. R. Civ. P. 41(b); see, also Ogden v. San Juan County, 32 F.3d 

452, 455 (10th Cir. 1994).  Petitioner is obligated to keep the Court advised of any 

changes in Petitioner’s mailing address.  Failure to keep the Court informed of 

Petitioner’s correct address may also result in dismissal of the case or other sanctions.  

D.N.M. LR‐Civ. 83.6. 
       Because Petitioner is a prisoner proceeding pro se, the Court is obligated to 

conduct a preliminary screening of the Petition.  See Rule 4 of the Rules Governing 

Section 2254 Proceedings. Whenever a prisoner brings a habeas corpus action, the Court 

is obligated to screen the prisoner’s petition.  Rule 4 provides: 

       If it plainly appears from the petition and any attached exhibits that the 
       petitioner is not entitled to relief in the district court, the judge must 
       dismiss the petition and direct the clerk to notify the petitioner. 
 
Rule 4 of the Rules Governing Section 2254 Cases. 

       Any request to the Court for relief must be in the form of a motion.  Fed. R. Civ. 

P. 7(b).  The filing of excessive motions may cause substantial delay in completion of the 

Court’s preliminary screening and resolution of the case.  Petitioner should avoid filing 

unnecessary motions.  Requests for service of process, discovery, and submissions of 

proof are premature and unavailable prior to the Court’s completion of its screening 

obligation.  See Jones v. Bock, 549 U.S. 199, 213‐214 (2007); Rule 4 of the Rules Governing 

Section 2254 Cases.  If Petitioner’s Petition is not dismissed on initial screening, the 

Court will enter further orders governing service of process, discovery, and scheduling. 

Petitioner should not send any letters to the Court other than transmittal letters or 

requests for information or copies.  All mail relating to this case must be directed to the 

Clerk of the Court.  Petitioner is not to send any mail directly to the assigned District 

Judge or the assigned Magistrate Judge.   




                                              2 
       IT IS THEREFORE ORDERED AS FOLLOWS: 

       (1) this Case Management Order shall govern proceedings in this case until 

further order of the Court; and 

       (2) Petitioner David Michael McPherson’s Motion for Status of Petition, Second 

Motion for Status of Petition, and Third Motion for Status of Petition (docs. 3, 4, 5) are 

DENIED. 

 

                                     
                                                          _____________________________________ 
                                                       GREGORY B. WORMUTH 
                                                       UNITED STATES MAGISTRATE JUDGE 




                                               3 
